                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RUBIN LEONARD,

      Plaintiff,

v.                                                CASE NO. 8:18-cv-2961-T-02AAS

POLK COUNTY SHERIFF’S
DEPARTMENT,

      Defendant.
                                           /

                                      ORDER

      This cause comes before the Court on a Motion for Permission to Appeal In

Forma Pauperis (Dkt. 12), which was referred to United States Magistrate Judge

Amanda Arnold Sansone. The magistrate judge considered the motion and issued a

report recommending the motion be denied. Dkt. 13. Thereafter, Plaintiff timely

filed objections and an amended affidavit in support of his pending motion to

proceed in forma pauperis. Dkts. 14, 15.

      When ruling on a magistrate’s report and recommendation, the Court may

“accept, reject or modify in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3).

If objections are filed, as here, a de novo determination is required “of those portions

of the report or specified proposed findings or recommendations to which objection
is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Legal

conclusions are reviewed de novo, even in the absence of an objection. See LeCroy

v. McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citation omitted); Cooper-

Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After Plaintiff appealed this Court’s prior denial of his request to proceed in

forma pauperis and dismissal of his complaint (Dkt. 10), he filed the present motion.

The magistrate judge found that Plaintiff provides no explanation of how this Court

erred in concluding his claims were time-barred. Dkt. 13 at 2. Plaintiff objects on

the basis that his appeal is not frivolous. Dkt. 14.

      He argues that the prior ruling on in pauperis status, which finds his civil

rights claims barred by the statute of limitations, necessarily constitutes evidence

that his claims are valid. The premise of the statute of limitations, however, is that it

indeed bars potentially valid claims. White v. Mercury Marine, Div. of Brunswick,

Inc., 129 F.3d 1428, 1434 (11th Cir. 1997) (reiterating that “statutes of limitations

often bar perfectly valid claims, and indeed ‘that is their very purpose’”) (citation

omitted); Hunt v. Am. Bank & Trust Co. of Baton Rouge, La., 783 F.2d 1011 (11th

Cir. 1986) (finding otherwise valid RICO claim barred by statute of limitations).

Thus, even if Plaintiff had stated valid legal claims, he cannot be heard on claims

barred by the statute of limitations. See Serratt v. Riley, No. 5:18-cv-959-CLS-HNJ,

                                           -2-
2019 WL 2453265, at *3 (N.D. Ala. May 14, 2019), adopted in 2019 WL 2436088

(N.D. Ala. June 11, 2019) (finding that even if plaintiff had stated valid claim for

denial of access to courts, claim would be barred by statute of limitations for claims

asserted under § 1983); U.S. v. Aggarwal, No. 6:03-cv-117-Orl-31KRS, 2004 WL

5509107, at *6 (M.D. Fla. Nov. 8, 2004) (same for breach of contract claim).

      For the reasons explained in the report and recommendation, and based on a

de novo determination of the case, Judge Sansone’s report and recommendation

(Dkt. 13) is adopted as part of this Order, confirmed, and approved in all respects.

Accordingly, the Court rules as follows:

      1)     Plaintiff’s objections (Dkt. 14) are overruled and the request to amend

             the affidavit (Dkt. 15) is denied.

      2)     Plaintiff’s Motion for Permission to Appeal In Forma Pauperis (Dkt.

             12) is denied.

      3)     The Clerk is directed to terminate any pending motions and deadlines

             and to close the case.

      DONE AND ORDERED at Tampa, Florida, on June 20, 2019.

                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record and unrepresented parties

                                           -3-
